                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


MIDAMERICA, INC.                                                                        PLAINTIFF


v.                                    Case No. 4:19-cv-4096


BIERLEIN COMPANIES, INC.                                                             DEFENDANT
                                              ORDER
       Before the Court is the parties’ Joint Motion to Accept Stipulated Protective Order. (ECF

No. 19). Plaintiff MidAmerica, Inc. and Defendant Bierlein Companies, Inc. acknowledge that

the information, testimony, and documents exchanged (whether heretofore or hereafter) in this

lawsuit (the “Litigation”) may contain competitively sensitive information such as financial

documents, trade secrets, or other confidential information (collectively, the “Confidential

Information”) of the Parties or non-parties.      The parties have submitted a Joint Stipulated

Protective Order for the Court’s approval governing the handling of certain documents and

information containing or constituting Confidential Information disclosed in connection with the

Litigation.

         Upon consideration, the Court finds good cause for the motion has been shown.

Accordingly, the parties’ Joint Motion to Accept Stipulated Protective Order (ECF No. 19) is

hereby GRANTED. The Court orders as follows:

1.      “Confidential Information” is information of a type which a Party or non-party, in good faith,

regards as confidential, proprietary, a trade secret, or other sensitive business or personal information

including, but not limited to, financial and accounting records, appraisals, business and strategic

plans, and/or personal information regarding current or former employees.
2.     A party producing documents or other information in the Litigation may designate such

documents or other information as Confidential Information and restricted from disclosure under this

Order by placing or affixing the word “Confidential” on the document in a manner that will not

interfere with the legibility of the document. All discovery material designated as “Confidential,”

including, but not limited to, any copies, abstracts, digests, notes, and summaries thereof, shall be

treated as Confidential Information under the provisions of this Order.

3.     Confidential Information produced in the Litigation will be used solely in connection with the

Litigation, and shall not be used for any other purpose, including, but not limited to, the preparation

or trial of any other action involving these or any other parties. Confidential Information may only

be disclosed to: (a) the Parties, and their officers, agents, employees, or representatives; (b) counsel

for the Parties, and employees and agents of counsel who have responsibility for the preparation and

trial of the Litigation; (c) consultants, appraisers or experts retained or consulted by the Parties or

counsel for the Parties to assist preparing for or conducting the trial of the Litigation and who have

agreed to be bound by this Order; (d) witnesses at, or in preparation for, their deposition or trial, in

which event such witnesses shall only be shown the Confidential Information and shall not be allowed

to retain copies; and, (e) stenographic reporters retained by the parties to transcribe depositions or

other proceedings in the Litigation.

4.     Persons to whom Confidential Information is shown or disclosed pursuant to paragraphs 3(c)

and 3(d) above shall be advised that the Confidential Information is subject to this Order and may

only be disclosed and used under the terms of this Order.

5.     Any person or entity that has received Confidential Information, and that is thereafter

compelled by any law or court order to disclose such Confidential Information in a manner contrary

to the terms of this Order, will use all reasonable efforts to immediately notify the producing Party of



                                                 2
the obligation to disclose.    Any such person or entity shall also disclose only the particular

Confidential Information required to be disclosed and shall make all reasonable efforts to protect any

remaining Confidential Information from disclosure in accordance with the terms of this Order. Once

notice of a request or order to produce has been given to the producing Party, it shall solely be the

obligations of the producing Party to challenge any such disclosure.

6.     Confidential Information may be used during testimony in discovery depositions and at any

hearing(s) conducted in the Litigation, subject to applicable rulings of the Court, and may be used by

the persons designated in Paragraph 3 to prepare for any hearings or depositions held in the Litigation,

under the terms of this Order. Any party who has received Confidential Information shall, before

including such Confidential Information in any publicly filed pleading, motion, or exhibit, first notify

and confer in good faith with opposing counsel for the purpose of protecting, to the extent possible,

the confidential nature such Confidential Information.

7.     The inadvertent or unintentional disclosure of Confidential Information shall not be deemed

a waiver, in whole or in part, of the confidential nature of the material disclosed. In the event that

one party or its counsel makes an inadvertent or unintentional disclosure of Confidential Information

that has been produced by the other party, such individual shall immediately notify the producing

party of the disclosure and make every effort to retain control of the Confidential Information so

disclosed.

8.     Nothing in this Order shall limit or enlarge any legal or contractual obligations the Parties

may have undertaken concerning the treatment of a non-party’s Confidential Information in the

possession of a Party nor restrict a Party’s or non-party’s use of its own Confidential Information.

9.     Within 30 days after entry of a final, non-appealable judgment in the Litigation, counsel shall

collect all Confidential Information or copies of Confidential Information and return them to the



                                                 3
producing Party. Alternatively, counsel may shred all Confidential Information and copies of

Confidential Information and provide a certificate of such shredding to opposing counsel. Counsel

shall also collect any documents or materials that reference, summarize, or otherwise refer to

Confidential Information (“Work Product”). Work Product may be retained by counsel only, and it

shall remain subject to the provisions of this Confidentiality Order except upon agreement of

opposing counsel. In addition, counsel may retain a set of any pleadings and correspondence prepared

in the Litigation as part of their files, even if such materials contain Confidential Information, so long

as the pleadings and correspondence remain protected in the manner set forth in this Confidentiality

Order.

10.        The Parties may modify or amend this Order by unanimous written agreement of Counsel

for the Parties, or this Order may be modified by further order of the Court. Nothing herein shall bar

any party from seeking any such modification.

         IT IS SO ORDERED, this 26th day of February, 2020.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge




                                                  4
